Citation Nr: 1700487	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  07-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus, type II, and if so, whether the claim may be allowed.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for ischemic heart disease/coronary artery disease, and if so, whether the claim may be allowed.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss on an extra-schedular basis.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to September 1969.  His awards and decorations include the Combat Action Ribbon.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2010, the Veteran testified before a Veterans Law Judge who is longer with the Board.

In December 2010, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

In September 2011, the Board denied the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss on a schedular basis, raised the issue of entitlement to a TDIU, and remanded the issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss on an extra-schedular basis and TDIU for further development.

In December 2013, the Veteran testified at a Central Office hearing before the undersigned in Washington, DC. 
In March 2014 and January 2016, the Board again remanded the issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss on an extra-schedular basis and TDIU for further development.

In January 2016, the Board also remanded the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease/coronary artery disease for further development.  

The requirements of each remand were fulfilled as to the issues on appeal.  The case has been returned to the Board for appellate review.

Since the case was readjudicated in the April 2016 Supplemental Statement of the Case by the Agency of Original Jurisdiction (AOJ), additional evidence has been obtained and associated with the record.  Such evidence consists of a May 2016 VA Form 21-8940 completed by the Veteran and VA treatment records dated from October 2015 to May 2016.  The Veteran's representative submitted a waiver of initial AOJ review of such evidence in a December 2016 written brief, thus the Board may proceed with the claims on appeal.

Before reaching the merits of the claims for diabetes mellitus, type II, and chemic heart disease/coronary artery disease, the Board must first determine whether new and material evidence has been received to reopen these previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file., to include VA treatment records dated from July 2008 to May 2016 and the December 2013 Board hearing transcript.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease/coronary artery disease, to include as due to herbicide exposure, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2009 VA rating decision, the claims for entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease/coronary artery disease, both due to herbicide exposure, were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  The evidence received since the July 2009 VA rating decision, regarding service connection for diabetes mellitus, type II, and ischemic heart disease/coronary artery disease, both due to herbicide exposure, is not cumulative or redundant and raises the possibility of substantiating the claims.

3.  For the entire rating period on appeal, the Veteran's service-connected bilateral hearing loss has not been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disability.


CONCLUSIONS OF LAW

1.  The July 2009 VA rating decision, denying entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease/coronary artery disease, both due to herbicide exposure, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received since the July 2009 VA rating decision to reopen service connection for diabetes mellitus, type II, due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received since the July 2009 VA rating decision to reopen service connection for ischemic heart disease/coronary artery disease due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for entitlement to a rating in excess of 10 percent for bilateral hearing loss on an extra-schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2006, July 2011, and October 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and hearings before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  

With regard to the October 2010 and December 2013 hearings, the Veterans Law Judges, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judges gave the Veteran the opportunity to discuss his alleged herbicide exposure during service and his bilateral hearing loss and its affects on his employability.  The actions of the Veterans Law Judges supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

There was also substantial compliance with the December 2010, September 2011, March 2014, and January 2016 remand directives.  Particularly, pursuant to the January 2016 Board remand directives, the Board notes that the AOJ documented in the April 2016 SSOC that "all submissions in writing from the Veteran as well as all evidence of record" were liberally and sympathetically reviewed.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

New and Material Evidence

In the July 2009 VA rating decision, entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease/coronary artery disease, both due to herbicide exposure, were denied.  The AOJ explained that while current diagnoses of diabetes mellitus, type II, and heart disease were noted during the appeal period, the remaining evidence of record did not show any diagnoses or treatment for the claimed disorders during service, in-service herbicide exposure, or a link between the current diagnoses and service.  The Veteran was notified of this action and of his appellate rights but did not appeal by filing a Notice of Disagreement as to these issues and no new and material evidence was received within one year of the July 2009 VA rating decision.  Therefore, the July 2009 VA rating decision is final for these issues.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.   In part it was noted that his time on the USS Edson did not establish exposure to Agent Orange under applicable provisions that were explained in the decision.

At the time of the July 2009 VA rating decision, the relevant evidence of record included service treatment records, DD Form 214, VA treatment records dated June 2008 to October 2008, and VA Forms 21-4138 dated August 2008 and October 2008.  The Board notes that while the USS Edson's deck logs dated from May 1, 1968 to May 25, 1968, cruise schedule dated from March 25, 1968 to October 7, 1968, and May 1968 "familygram" were submitted by the Veteran and associated with the record in July 2011, May 2013, and August 2011, respectively, these records are not relevant to these claims on appeal, as they are not relevant to support a finding of in-service herbicide exposure.  Specifically, these records do not indicate that the USS Edson made port visits to the Republic of Vietnam at any point during the period of time in question.  As a result, 38 C.F.R. § 3.156(c) does not apply. 

Evidence received since the July 2009 VA rating decision include a May 2011 VA Form 21-0820 (Report of General Information) and the December 2013 Board hearing transcript.  In May 2011, the Veteran was contacted by VA during which the Veteran reported "he was a member of another vessel that was an 'APA' and that it's water system [was] foiled by Agent Orange during its tour of duty in the waters of Vietnam and that is an additional source of his exposure to herbicides."  During the hearing, the Veteran identified that vessel as the Bayfield and further explained that this vessel landed in brown water and was in the Da Nang harbor.  The Veteran's testimony is presumed credible for the purpose of reopening these claims on appeal as they cannot be proved inherently false or untrue after review of the evidentiary record as of this date.  See Duran v. Brown, 7 Vet. App. 216 (1995).  

The Board notes that the Veteran's service treatment records apparently documenting treatment from PA-33 Bayfield in August 1967 and October 1967.  Moreover, the Joint Services Records Research Center's current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents documenting that the USS Bayfield (APA-33) conducted troop on loading and "mike boat" landings at Da Nang, Chu Lai, Baie de My Han, and Cua Viet River from July through October 1965 and February through May 1967.  It is not clear when the Veteran was onboard this vessel.

In light of such records, the Board finds that the May 2011 VA Form 21-0820 and December 2013 Board hearing transcript are new and material to the element of establishing an in-service occurrence, which was not established at the time of the July 2009 VA rating decision.  As a result, these claims are reopened.  38 U.S.C.A. §§ 1151, 5108; 38 C.F.R. §§ 3.156(a), 3.361.
Higher Initial Rating for Bilateral Hearing Loss on Extra-Schedular Basis

The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss on a schedular basis was denied in the September 2011 Board decision.  The remaining issue for discussion in this case is whether a higher initial rating is warranted on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Pursuant to the September 2011 remand directives, the AOJ obtained a December 2011 extra-schedular opinion from the Director of Compensation Service for the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus.  After a noted review of the claims file, the following opinion, in part, was provided:

The evidence shows that the Veteran has experienced deafness in his left ear since the age of 13, prior to service.  The current evaluation of the Veteran's service-connected hearing loss is based on aggravation during service.  The evidence does not show that the Veteran's service-connected hearing loss has deteriorated to a level of severity that would impact his employment or warrant a rating in excess of 10 percent.

........

The evidence of record does not present an exceptional or unusual disability picture that would render the current rating schedule inadequate.  The evidence also does not indicate that the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected hearing loss.  Therefore entitlement to an extra-schedular evaluation in excess of 10 percent for the Veteran's service-connected hearing loss . . . [is] denied.

The Board has considered the Veteran's reported history of symptomatology related to his service-connected bilateral hearing loss, to include at the Board hearings, pursuant to seeking VA compensation benefits.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, his statements do not rise to a level of competency to identify this service-connected disability as so exceptional or unusual to render the regular schedular standards inadequate for rating this disability.  In this case, such competent evidence concerning the adequacy of the schedular criteria for hearing loss in this case has been provided in the December 2011 extra-schedular opinion from the Director of Compensation Service.  As such, the Board finds this opinion to be more probative than the Veteran's subjective statements of worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As a result, the Board finds that an individual extra-schedular evaluation for the service-connected bilateral hearing loss or a singular evaluation based upon the collective impact of all the service-connected disabilities is not warranted in this case.  38 C.F.R. § 3.321.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure is reopened.  The appeal is allowed to this extent.

As new and material evidence has been received, the claim of entitlement to service connection for ischemic heart disease/coronary artery disease due to herbicide exposure is reopened.  The appeal is allowed to this extent.

A rating in excess of 10 percent for bilateral hearing loss on an extra-schedular basis is denied.



REMAND

Review of the current evidentiary record is unclear as to whether the Veteran had herbicide exposure at any time during his period of active service from September 1966 to September 1969.  In light of the newly associated evidence of record, specifically the Veteran's identification and assertion of herbicide exposure while aboard the USS Bayfield (APA-33), the Board finds that additional evidentiary development is needed to ascertain when the Veteran served aboard the USS Bayfield (APA-33) and whether such service was at any time from February through May 1967.  This requested development is needed to properly adjudicate the issues of entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease/coronary artery disease, both due to herbicide exposure.

The Board further notes, for purposes of this remand, that during the appeal period the Veteran also asserts in-service herbicide exposure while serving aboard the USS Edson.  While the Veteran reported in a May 2013 VA Form 21-4138 that the USS Edson entered and anchored at Da Nang harbor during his time period of military service, the remaining evidence of record does not indicate that the USS Edson made port visits to the Republic of Vietnam at any point during the period of time in question.  Moreover, the Board notes that additional development for the USS Edson's deck logs from June 1968 to September 1968 is not needed in this case because, as discussed above, the cruise schedule during these periods do not indicate any port visits to Vietnam.

A remand is also needed for the issue of entitlement to a TDIU.  While the Board remands the issues of service connection for diabetes mellitus, type II, and ischemic heart disease/coronary artery disease, those decisions may impact the claim for TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  Secure any outstanding service personnel records and verify the Veteran's period of active service aboard the USS Bayfield (APA-33), specifically to determine if he was on that vessel from February through May 1967.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


